DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sandou US 2016/0053645.
	Regarding claim 6, Sandou discloses an engine comprising: a cylinder head; an exhaust manifold; a diesel particulate filter (DPF), which purifies exhaust gas from the exhaust manifold, being arranged above the cylinder head; an intake manifold; and a support mechanism that enables the DPF to be supported at least by the cylinder head and the intake manifold. See FIG. 16 to 22 and paragraphs [0132]-[0137].

Regarding claim 7, Sandou discloses wherein a support base that supports a side of the exhaust manifold of the DPF is fixed to the cylinder head. See FIG. 16 to 22 and paragraphs [0132]-[0137].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sandou, as applied above, in view of Ishikura JP 2010-216334.
	Regarding claim 8, Ishikura discloses an intake collector, which returns a part of exhaust gas as exhaust gas recirculation (EGR) gas to the intake manifold, being fixed to the intake manifold, wherein the support mechanism enables the DPF to be supported by the cylinder head, the intake manifold, and the intake collector. See FIG. 1-10 and abstract.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to support the DPF by the intake collector as disclosed by Ishikura in the system of Sandou to compactly arranged the engine components for efficient use of space.

Regarding claim 9, Ishikura discloses wherein the support mechanism includes at least a first support for supporting the DPF by the cylinder head and the intake manifold and a second support for supporting the DPF by the intake collector. See FIG. 1-10 and abstract.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844.  The examiner can normally be reached on 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH J DALLO/Primary Examiner, Art Unit 3747